            Case 1:20-cv-01548-LLS Document 7 Filed 08/04/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JESSICA BERK,
                           Plaintiff,
                                                                     20-CV-1548 (LLS)
                     -against-
                                                                  ORDER OF DISMISSAL
THE CITY OF NEW YORK, et al.,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

         Plaintiff, who is proceeding pro se and in forma pauperis (IFP), filed this complaint

under the Americans with Disabilities Act of 1990 (ADA), alleging that Defendants violated her

rights by denying her rent subsidies. On March 31, 2020, the Court granted Plaintiff leave to

amend her complaint within sixty days. Plaintiff submitted an amended complaint on June 11,

2020. After reviewing the submission, the Court dismisses this action for the reasons set forth

below.

                                         BACKGROUND

         The Court assumes familiarity with the underlying facts of this case as summarized in the

Court’s March 31, 2020 order. Plaintiff, alleging that she suffers from a disability, brought

claims against the Senior Citizen Rent Increase Exemption (SCRIE) and the Disabled Rent

Increase Exemption (DRIE), two programs administered by the New York City Department of

Finance and the New York City Department of Housing Preservation and Development. She

asserted that Defendants failed to reasonably accommodate her disability when they denied her

SCRIE and DRIE rent subsidy benefits after her mother’s death. But Plaintiff also stated that she

was denied SCRIE and DRIE benefits because she lacked identification.
           Case 1:20-cv-01548-LLS Document 7 Filed 08/04/20 Page 2 of 6




       In the March 31, 2020 order, the Court dismissed Plaintiff’s claims against SCRIE and

DRIE, finding that she could not sue the programs or the agencies that administer them because

they were not entities that can be sued. The Court then held that Plaintiff failed to state a claim

under the ADA because the complaint was completely devoid of facts, or even allegations,

suggesting that Defendants’ denial of SCRIE and DRIE benefits to Plaintiff was motivated by

any discriminatory animus or ill will based on her disability, which she did not identify. Because

it was not clear that amendment would be futile, the Court, in an abundance of caution, granted

Plaintiff leave to amend the complaint to assert facts in support of a discrimination claim under

the ADA.

       In the amended complaint, Plaintiff now names the City of New York as a defendant,

along with ten John and Jane Doe defendants. She asserts that she “is disabled due to a

permanent, painful wound and pernicious anemia, among other things” that affect her “life

functions” and that she is deemed disabled by Social Security, “the [g]old standard for [ADA]

protection.” (ECF No. 6, at 1 ¶ 1.) Plaintiff alleges that she and her mother ‒ Ruth Berk ‒ lived

in a rent-controlled apartment on Christopher Street in Manhattan and because of Plaintiff’s

disability and her mother’s age, they received rent subsidies under SCRIE and DRIE. When her

mother’s health was declining, Arthur Schwartz of Advocates for Justice became her mother’s

guardian and trustee and handled the details concerning their rent and subsidies.1 Plaintiff

indicates that there were recurring issues with their SCRIE and DRIE subsidies ‒ at some point,

they were denied an “enormous discount” under SCRIE and DRIE because Plaintiff could not



       1
         Plaintiff asserts that Schwartz “influenced” her mother to change her will and establish
an irrevocable trust that benefitted Advocates for Justice upon her mother’s death. Plaintiff also
suggests that the matter has not yet been settled. (ECF No. 6, 2 ¶ 5.) She attaches to the amended
complaint her mother’s irrevocable trust. (Id. at 9-33.)


                                                  2
             Case 1:20-cv-01548-LLS Document 7 Filed 08/04/20 Page 3 of 6




produce an ID, which was held by her mother “who took care of this issue”; and they had a

dispute with their landlord, which resulted in them receiving a “substantial settlement.” (Id. at 2

¶¶ 8, 11.)

        Plaintiff asserts that after her mother’s death,2 her application for renewal or

recertification for SCRIE and DRIE benefits was denied because she again could not produce an

ID. After the denial, her former landlord was able to remove the apartment from rent control and

place it back on the rental market at market rate. Plaintiff again invokes the ADA, but now also

asserts that she was denied a property interest in violation of the Fourteenth Amendment because

the “requirement of an ID was an unnecessary impingement in her ability to receive the right of a

benefit to which she is entitled to given that she is otherwise identifiable.” (Id. at 3 ¶ 15.) She

also asserts that “since she was under the care of her mother for her identification, she was taken

advantage of by SCRIE and DRIE,” and that the programs “were not helpful, understanding, . . .

or sympathetic despite having decades of interaction and her disability.” (Id. at 3 ¶ 18.)

                                           DISCUSSION

A.      Disability Discrimination Claim

        Plaintiff’s ADA claim must again be dismissed for the same reason stated in the Court’s

March 31, 2020 order. She again fails to allege any facts suggesting that the City of New York

discriminated or retaliated against her because of that disability. Like her initial pleading, the

amended complaint is devoid of any facts suggesting that Plaintiff was denied SCRIE and DRIE

benefits because of her disability. Rather, it is clear that Plaintiff was denied the subsidies

because she failed to produce identification.




        2
         Plaintiff attaches her mother’s death certificate to the amended complaint, which states
that her mother died on June 8, 2018. (ECF No. 6, at 7.)


                                                   3
           Case 1:20-cv-01548-LLS Document 7 Filed 08/04/20 Page 4 of 6




B.     Denial of Due Process Claim

       As Plaintiff asserts that the City of New York is depriving her of a property interest

without due process by requiring her to produce an ID to receive SCRIE and DRIE benefits, the

Court will also consider whether she asserted any viable constitutional claim under 42 U.S.C.

§ 1983. To state a claim under § 1983, a plaintiff must allege both that: (1) a right secured by the

Constitution or laws of the United States was violated, and (2) the right was violated by a person

acting under the color of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

       The Fourteenth Amendment provides that no state shall “deprive any person of life,

liberty, or property, without due process of law.” Where a plaintiff sues a defendant “to enforce

procedural due process rights, a court must determine (1) whether a [liberty or] property interest

is implicated, and if it is, (2) what process is due before the plaintiff may be deprived of that

interest.” Nnebe v. Daus, 644 F.3d 147, 158 (2d Cir. 2011) (citation omitted). “The fundamental

requisite of due process of law is the opportunity to be heard . . . at a meaningful time and in a

meaningful manner.” Goldberg v. Kelly, 397 U.S. 254, 267 (1970) (citations omitted). Generally,

due process requires some kind of hearing prior to a final deprivation of an individual’s liberty or

property interest. See Hodel v. Va. Surface Mining & Reclamation Ass’n, Inc., 452 U.S. 264, 299

(1981); DiBlasio v. Novello, 344 F.3d 292, 302 (2d Cir. 2003).

       Here, Plaintiff makes an assertion that she was denied a property interest without due

process, but she does not explain how she was denied due process. Public assistance benefits

“have long been afforded constitutional protection as a species of property protected by the

federal Due Process Clause.” Kapps v. Wing, 404 F.3d 105, 112 (2d Cir. 2005) (quoting

Goldberg, 397 U.S.at 262 & n.8). But Plaintiff does not allege any facts suggesting that she was

deprived of any interest without an opportunity to be heard.




                                                  4
           Case 1:20-cv-01548-LLS Document 7 Filed 08/04/20 Page 5 of 6




       The Court surmises from Plaintiff’s assertions that she applied for renewal or

recertification of SCRIE and DRIE subsidies, and because she could not produce an ID, her

application was denied. But Plaintiff does not allege that she appealed the decision through the

Department of Finance’s administrative appeal process,3 or that she sought further review of an

adverse appeal decision in the state courts through an Article 78 proceeding under N.Y.C.P.L.R.

§ 7801 et seq., which has been found to be constitutionally adequate procedures to challenge

adverse determinations in connection with government entitlement programs. See Banks v. HRA,

2013 WL 142374, at *3 (E.D.N.Y. Jan. 11, 2013); Vapne v. Eggleston, No. 04-CV-565 (NRB),

2004 WL 2754673, at *5 (S.D.N.Y. Dec. 1, 2004). As Plaintiff could appeal the denial of SCRIE

and DRIE benefits through the Department of Finance and could then seek further review in state

court in an Article 78 proceeding, she fails to state a claim for denial of due process.

       District courts generally grant a pro se plaintiff leave to amend a complaint to cure its

defects, but leave to amend may be denied if the plaintiff has already been given an opportunity

to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York,

514 F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

the defects in Plaintiff’s amended complaint cannot be cured with a further amendment, the

Court declines to grant Plaintiff another opportunity to amend. The Court dismisses this action

for failure to state a claim on which relief could be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).




       3
         In accordance with the statutory provisions governing the SCRIE and DRIE programs,
see N.Y. Real Prop. Tax Law § 467–b; N.Y. City Admin. Code §§ 26–405(m) et seq., 26–406,
and 26–509, the Department of Finance puts out a guide for tenants. The guide provides that a
tenant can appeal a decision regarding SCRIE and DRIE benefits through the Department of
Finance’s administrative appeal process. If the tenant disagrees with the results of the appeal
process, she may then then file an appeal in the New York State Supreme Court. See
https://www1.nyc.gov/assets/finance/downloads/pdf/brochures/scriedriebrochure.pdf.


                                                  5
          Case 1:20-cv-01548-LLS Document 7 Filed 08/04/20 Page 6 of 6




                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court dismisses this action, filed under 28 U.S.C. § 1915(a)(1), is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court is also instructed to terminate all

other pending matters.

SO ORDERED.

 Dated:   August 4, 2020
          New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 6
